Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 9/16/21.  Claims 45-64 are pending.  Claims 1-44 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 9/13/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The drawings filed 9/16/21 are approved.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation "the roof panel” at line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 45-47 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,286,281 to Johnson.

With respect to claim 47, the left hand side is offset from the right.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45-58 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0340899 to Piccone.
Figures 9-12 provide first and second panels having male 232/262 and female 226/264 connectors at their respective ends.  The connectors of Figures 9 and 10 each having a plurality of ridges which fit with an adjacent panel. Piccone describes the male connector as inserted into the female connector in this embodiment in paragraphs [0044-0045] but is silent as to the direction of insertion.  The connectors of Figures 11-12 are smooth and can inherently be moved towards one another as claimed. The panels also have formations 230/266 for releasably engaging two transverse webs 244/246.  The right end is offset form the left end and with respect to claims 55 and 56 
 Piccone also teaches an alternative male/female connection in the embodiment of figures 15-16 where the male connector is specifically taught as moved towards the female connector in the respective planes.  See arrow 300 and paragraphs [0055-0056]. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the connectors of Figures 15-16 could have been substituted for the connectors in the modular formwork of Figure 10.  It would have been nothing other than an obvious substitution of one known male/female connection for another which performs the intended function of joining the formwork elements. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to easily connect the panels.

Claim 59-62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0340899 to Piccone in view of U.S. Patent 6,256,960 to Babcock et al.
Piccone provides each of the elements of the claims as noted above except for an upper cap arranged to receive a tension rod and upwardly open first channel sections to receive the construction units / modular form panels.
Babcock teaches that at the time of the effective filing date of the invention it was known to provide modular panels forming a wall assembly with a cap 53 arranged to receive tension rod 37 
It would have been obvious at the time of the effective filing date of the invention to have provide the form panels of Piccone with a cap, tension rod, and base channel as taught by Babcock to provide a locating/receiving means of the panels and a means for anchoring the panels to an under laying floor slab. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to assemble the form panels to form a wall.

Claim 59, 60 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0340899 to Piccone in view of U.S. Patent 3,828,502 to Carlsson.
Piccone provides each of the elements of the claims as noted above except for an upper cap arranged to receive a tension rod and upwardly open channel section to receive the construction units / modular form panels.
Carlsson teaches that at the time of the effective filing date of the invention it was known to provide modular form panels with a cap 26 arranged to receive tension rod 34 and angles 14 and 16 form an upwardly open channel to receive the bottom of the form panels when assembled to form a wall.
It would have been obvious at the time of the effective filing date of the invention to have provide the form panels of Piccone with a cap, tension rod, and base channel as taught by Carlsson to provide a locating/receiving means of the panels and a means for anchoring the panels to an under laying floor slab. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to assemble the form panels to form a wall.

Claim 63 as best understood appears to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 9/16/21 have been fully considered but moot in view of the new grounds of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636